UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 02-2314



CHARLES W. EZELL,

                                              Plaintiff - Appellant,

          versus


DAN RIVER, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.   Jackson L. Kiser, Senior
District Judge. (CA-02-17-4)


Submitted:   March 24, 2003                 Decided:   April 17, 2003


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles W. Ezell, Appellant Pro Se. James Phillip Naughton, Sara
Lynne Berg, HUNTON & WILLIAMS, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Charles W. Ezell appeals the district court’s order granting

summary judgment in favor of Dan River, Inc. (“Dan River”), his

former employer, in this action alleging retaliation in violation

of the Americans with Disabilities Act. We have reviewed the record

and find no reversible error.              Accordingly, we affirm for the

reasons stated by the district court. See Ezell v. Dan River, Inc.,

No. CA-02-17-4 (W.D. Va. Nov. 1, 2002). We deny Dan River’s motions

to exclude an affidavit attached to Ezell’s informal brief and to

exclude Ezell’s reply brief and deny, as moot, Ezell’s motion

seeking an extension of time to file a response to the motion to

exclude the affidavit.        We dispense with oral argument because the

facts    and   legal    contentions   are    adequately   presented    in   the

materials      before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                      AFFIRMED




                                       2